Order filed March 08, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00822-CR
                                 ____________

                     JIMMY DERRICK HICKS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 75474


                                     ORDER
      The reporter’s record in this case was due March 1, 2018. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Robin Rios, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM